Exhibit CERTIFICATE OF DESIGNATION, POWERS, PREFERENCES, QUALIFICATIONS, LIMITATIONS, RESTRICTIONS AND RELATIVE RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK OF CROWN MEDIA HOLDINGS, INC. Pursuant to Section 151 of the General Corporation Law of the State of Delaware The undersigned DOES HEREBY CERTIFY that the following resolution was duly adopted by the Board of Directors of Crown Media Holdings, Inc., a Delaware corporation (hereinafter the “Corporation”), with the preferences and rights set forth therein relating to dividends, conversion, redemption, dissolution and distribution of assets of the Corporation having been fixed by the Board of Directors pursuant to authority granted to it by the Corporation's Second Amended and Restated Certificate of Incorporation and in accordance with the provisions of Section 151 of the General Corporation Law of the State of Delaware: RESOLVED:That, pursuant to authority conferred upon the Board of Directors by the Second Amended and Restated Certificate of Incorporation of the Corporation, the Board of Directors hereby authorizes the designation of 400,000shares of Series A Convertible Preferred Stock of the Corporation, and hereby fixes the designation, powers, preferences and relative, participating, optional or other special rights, and the qualifications, limitations or restrictions thereof, of such shares, in addition to those set forth in the Certificate of Incorporation of the Corporation, as follows: 1.DESIGNATION AND AMOUNT.The shares of such series shall be designated “Series A Convertible Preferred Stock” (the “Series A Preferred Stock”) and the number of shares constituting such series shall be 400,000 shares. 2.RANK.The Series A Preferred Stock shall, with respect to payment of dividends, redemption payments, rights upon liquidation, dissolution or winding up of the affairs of the Corporation, or otherwise: (i) rank senior and prior to the $0.01 par value common stock of the Corporation (the “Common Stock”), and each other class or series of equity securities of the Corporation, whether currently issued or issued in the future, that by its terms ranks junior to the
